Gohlson, J.,
delivered the opinion of the court.
The simple question presented is, whether the judge being of opinion that there was an error in the assessment of damages, to a certain extent, can allow such error to be cured by a remittitur. The right thus to cure an error, it has been said, “ can not be questioned : it is every day’s practice, sustained by the gravest precedents. And the right extends, not only to the amount of damages, but to several causes of action, distinct debts, distinct acres of land, and distinct *464pleas.” Bank of Kentucky v. Ashley, 2 Peters, 327, 328; citing Cro. Jac. 146 ; and Hob. 178 ; Raym. 395 ; 3 D. & E. 659.
When the objection to a verdict is, that injustice has been done in respect of the amount, when that objection is obviated by a reduction, there can be no further ground of complaint. Such an alteration of a verdict can only be made with the consent of the plaintiff, but the defendant can not object. Moore v. Tuckwell, 50 Eng. Com. Law, 607, 609; Hughes v. Hughes, 15 Mees. & Welsb. 704.
Judgment affirmed.